_____________

                                 No. 96-3313SI
                                 _____________

In re:    Terry M. Svejda           *
                                    *
____________________                *
                                    *
Terry M. Svejda,                    *    Appeal from the United States
                                    *    District Court for the Southern
                 Appellant,         *    District of Iowa.
                                    *
      v.                            *           [UNPUBLISHED]
                                    *
Farmers’ Cooperative Business       *
Association, Shelby, Nebraska,      *
                                    *
                 Appellee.          *
                              _____________

                            Submitted: March 10, 1997

                             Filed: March 17, 1997
                                  _____________

Before FAGG, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                              _____________


PER CURIAM.


     Terry M. Svejda appeals the district court’s grant of summary
judgment to Farmers’ Cooperative Business Association.   Having reviewed the
record and the parties’ briefs, we conclude that an extensive discussion
is not warranted.     We believe the district court’s decision was correct,
and we affirm on the basis of the district court’s opinion.    See 8th Cir.
R. 47B.


     A true copy.


            Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.